—Order, *306Supreme Court, New York County (Joan Lobis, J.), entered July 1, 1994, which, insofar as appealed from, denied portions of defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
By serving one of GSR Corporation’s officers pursuant to CPLR 311 (1), plaintiff effected service on the two named partnerships, since said corporation is a general partner of GSR Associates, which, in turn, is the general partner of Coronet Properties Co., (CPLR 310 [a].) We also find that the defendants have failed to raise a triable issue of fact regarding the service of the individually named defendants.
Although General Business Law § 352-c, the Martin Act, does not give rise to a private cause of action, it does not preclude plaintiff from bringing a common-law breach of contract claim (see, 1113 8th Ave. Owners Corp. v Rivieccio, 165 AD2d 714; Horn v 440 E. 57th Co., 151 AD2d 112, 117). Finally, the suit was timely commenced, as it was brought within six years of the alleged breach of the contract (see, Kassner & Co. v City of New York, 46 NY2d 544, 550), when the property was conveyed on January 12, 1988. Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.